Title: To James Madison from Abraham Van Bibber (Abstract), 8 May 1805
From: Bibber, Abraham Van
To: Madison, James


8 May 1805, Baltimore. “It has been some time since I had the Honour of hearing from you respecting the unfortunate Brig Neptune the News Papers tell us that the Spanish Government disclaim Any right to pay the United States & as the Case of the Brig Neptune was in charge to the Ministers to both Courts, I am in hopes you have had satisfactory Accots. from France respecting the American claim, be so good as to inform me of this subject, I am very Anxious to Know what the prospects are when restitution may be expected &c.”
